Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: DE920160013US03
 	IN THE UNITED STATES PATENT AND 
TRADEMARK OFFICE

In re application of: 	Freitag et al. 	Group:	2135
Serial No.:			16/434,214 	Examiner:	Tuan Thai
For:  TAPE LIBRARY INITIATED MEDIA VERIFICATION


1. 	This action is responsive to Examiner Interview conducted on January 26, 2022 and amendment filed January 10, 2022. Claims 1-20 are presented for examination and now allowed.  

2.  	The Terminal Disclaimer filed January 26, 2022 has been reviewed and approved.

REASONS FOR ALLOWANCE

3.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the claims of the current invention (claims 1, 8 and 19).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including verification system and method and wherein the verification policy comprises an amount of tape drives of the tape library used for tape cartridge verification, a time frame when verification should be performed, priority of verification and normal read/write operating modes, and an idle time specification defining when verification can be performed. After completion of the tape cartridge verification, the tape cartridge is unloaded to its original storage position. The verification data of the tape cartridge verification are transmitted to a database of the tape library system for analysis.  In light of the foregoing; claims 1, 8 and 15 of the present application are found to be patentable over the prior arts.  
	Claims 2-7, 9-14 and 16-20 further limit the allowable independent claims 1, 8 and 15.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

January 28, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135